Title: July 26. Wednesday.
From: Adams, John
To: 


       Mr. B. Hollis, Miss Brand, Mrs. Adams, Mrs. Smith, and I walked to Mill Green, or Mill Hill the Seat of a Mr. Allen a Banker of London. We walked over the Pleasure Grounds and Kitchen Garden and down to Cocytus, a canal or Pond of Water surrounded with Wood in such a Manner as to make the Place gloomy enough for the Name. This is a good Spot, but Mr. Allen has, for want of Taste, spoiled it by new Pickett Fences at a great Expence. He has filled up the Ditches and dug up the Hedges and erected wooden Fences and brick Walls, a folly that I believe in these days is unique. They are very good, civil People, but have no Taste.
      